Citation Nr: 1209137	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  03-09 980	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by numbness of the right arm.

2.  Entitlement to service connection for a disability manifested by numbness of the right leg.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a May 2004 hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).

The Board remanded his claims in June 2009 for further development and consideration, and they were recertified to the Board in December 2010.  By that time, however, the Veterans Law Judge that had conducted the May 2004 hearing was no longer employed by the Board, since having retired.  A May 2011 letter accordingly notified the Veteran of this and explained that the law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made in that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Consequently, the Veteran was given the opportunity to testify at another hearing in accordance with the provisions of 38 C.F.R. § 20.717.  And in a statement received later in May 2011, in response, he indicated that he wanted another hearing before the Board, this time however via videoconference (videoconference hearing).

The Board therefore, in September 2011, again remanded the claims so he could have this additional hearing - which he subsequently had in January 2012 before the undersigned Veterans Law Judge of the Board.  38 C.F.R. § 20.700(e).



FINDING OF FACT

According to the medical and other evidence of record, it is at least as likely as not the paresthesia (numbness) of the Veteran's right arm and right leg is at least partly the result of trauma, including electrocution, he sustained during a 
search-and-rescue mission while in the military.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his right arm and right leg paresthesia is due to injury incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefits, regardless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


General Statutes, Regulations, and Case Law Governing Claims for Service Connection

While testifying under oath during his more recent January 2012 hearing before the Board, the Veteran spoke of how he was injured in 1987 or thereabouts during a search-and-rescue operation involving the medical evacuation of a Korean ship containing oil tanker trailer boxes.  He said the operation was in inclement weather conditions, which greatly complicated it, and that he resultantly was electrocuted while trying to rescue a crewman.  And while he was able to medically help the injured crewman, he does not recall or remember anything of his later removal from the ship because of his injury.  He doubts that he complained about the extent of his injuries while in service, but only because he was the head swimmer on a team of search-and-rescue divers and, therefore, was often in a leading role with responsibilities for both him and others on his team and did not want others on his team to believe he was malingering, etc.  He also testified that he has had an "odd feeling" in his right arm and leg since that accident in service, especially in cold, inclement, weather, and he discussed how the severity and extent of the disability he has a residual or consequence of that injury continues to adversely affect his life and day-to-day activities.  His wife provided supporting testimony, including in this specific latter regard.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at least at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases, including organic diseases of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Merits of the Claim

The Veteran's service treatment records (STRs) do not contain any indication he ever complained about or received treatment for an injury of the type alleged, including for electrocution.  But for the reasons already mentioned, he has explained why there is not any such documentary evidence in his STRs.  And he is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).


(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

This Veteran, as mentioned, has offered reasons why there is not documentation of his claimed injury in service, so reason there is not reflection of said injury in his STRs, even accepting that there is no reason to believe they are incomplete.  His military service ended December 1988.

A post-service VA outpatient record dated in April 2001 indicates he was repairing a roof on a horse corral 7 days earlier when a pipe fell on his head.  He did not lose consciousness, but he had felt fuzzy afterwards.  He also related that he had symptoms that included personality change, difficulty with conversation, diarrhea, right eye blurring, neck pain with right arm heaviness, and numbness of his right and left fingers.


A report of a December 2003 private neuropsychological evaluation reflects he since had been hospitalized at Swedish Hospital for additional head trauma sustained in a vehicular accident in August 2003, so earlier that year.  He was hit from behind by a semi-truck.  He hit his head on a metal hose.  He reported that he now had headaches and neck pain.  He also said that people had indicated he was different since that accident.  The diagnoses were neurocognitive disorder, not otherwise specified, accident related, as well as posttraumatic stress disorder (PTSD) and polysubstance abuse, not accident related. 

However, the record on appeal also contains the report of an April 2004 psychological evaluation of a VA Disability Determination Board.  In describing his stressors in conjunction with a claim for compensation benefits for PTSD, the Veteran mentioned to the evaluating VA psychologist that, while rescuing a sailor from a commercial ship (presumably referring to the incident in service), he was exposed to strong static electricity.  And while the sailor was winched down from the helicopter, he was shocked by static electricity that had built up.

Also during his first hearing before the Board, in May 2004, the Veteran testified under oath that the numbness of his right arm and right leg were due to having been shocked by electrical discharges during various rescue operations during his service and that he had had electromyograms (EMGs) since performed by VA on his upper extremities to determine the extent and etiology of his neurological impairment.  These records were not in the claims file at the time of that earlier hearing before the Board.

But in light of this medical history and his reports of treatment, in September 2004, the Board remanded the claims, in part, to obtain updated medical records as well as to have him undergo a VA compensation examination for a medical nexus opinion concerning his reported numbness of his right arm and right leg since the alleged injury in service, so even before the additional intercurrent injuries since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); and Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

Among the VA medical records that were obtained pursuant to the Board's remand were reports of VA EMG studies that were performed in June 2003 and June 2004.  The studies were considered to be within normal limits, however.

Also pursuant to the Board's remand, the Veteran had a VA compensation examination in April 2009.  The VA neurological examination report indicates he stated that, while completing a search-and-rescue mission as a Navy rescue swimmer, there was an incident in which he was injured after having been lowered from a helicopter to the deck of a stranded ship.  He explained that, as he reached up to the litter on which individuals were transported to and from the helicopter, there was an electrical discharge from the helicopter causing an electrical shock that went through his right hand and down to his right foot.  He added that he since had experienced paresthesias of both hands and feet, though greater on his right side than left side.  The neurologist's evaluation indicated a slight decrease to light touch, pinprick, and vibration on the right distal lower extremity and hands, but otherwise sensation normal.  That examiner also noted the essentially normal June 2004 EMG.  The diagnosis in relevant part was history of mild traumatic brain injury associated with exposure to electrical discharge.  The VA examiner further diagnosed a mild subjective sensory deficit distally of the right arm and right leg, albeit with no evidence of peripheral neuropathy, carpal tunnel syndrome, or radiculopathy on EMG study.  According to that examiner, this was "temporally related" following exposure to the electrical discharge.  He observed that patients with exposure to electricity did often report a variety of sensory experiences that could not be picked up on an EMG.

The Board found that this diagnosis and medical opinion did not sufficiently resolve the Veteran's claims, initially on the question of a current disability since it was not clear whether that VA examiner actually considered there to have been a diagnosable condition.  And this is perhaps the most fundamental requirement for a claim for service connection, first establishing there is current disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208   (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

And as the EMG study that VA examiner also had considered was dated from several years earlier, the Board needed additional medical comment on these determinative issues of diagnosis and etiology.  The Board noted that the Veteran's own report of having experienced an electrical shock injury as described should be considered in determining the cause of the disorder claimed, even absent documentation from service records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  The Board noted, as well, that an opinion on whether any currently diagnosed disability is service-related should be stated in sufficiently definitive terms to permit a determination on this issue of causation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (discussing when it is acceptable to conclude that more definitive comment on etiology is not forthcoming).  Consequently, the Board requested that the RO/AMC schedule another VA neurological examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).


A VA EMG consequently was performed in November 2009, but even this additional study was considered just minimally abnormal.  Significantly, there was no evidence of left or right cervical radiculopathy, left or right lumbosacral radiculopathy, focal ulnar neuropathy, or carpal tunnel syndrome.  The interpreting physician determined there was insufficient evidence to diagnose a peripheral neuropathy.

VA examination and diagnostic testing, including magnetic resonance imaging (MRI) studies, were later performed in February 2010.  The MRI revealed degenerative changes in all segments of the Veteran's spine.  And in reporting the diagnoses, this evaluating physician concluded the Veteran did not meet the criteria for a diagnosis of peripheral neuropathy - noting the EMG findings did not support this diagnosis of neuropathy.  This VA physician also pointed out that, if peripheral nerve damage had occurred at the time of the electrocution, abnormalities would have been present immediately and, if permanent, they would have been evident on the 2004 and 2009 EMG (which showed no evidence of neuropathy).  She added that traumatic brain injuries (TBIs) do not worsen over time, but that there was no other physiological explanation for the Veteran's sensory complaints other than the electrocution/TBI.  Paresthesias, she explained, are a common subjective sequel (i.e., residuals) of TBI.  She added that paresthesias are as likely as not secondary to the electrocution/TBI, as these are subjective symptoms of the TBI.  

"Paresthesia" is defined as an abnormal touch sensation, such as burning, prickling, or formication, often in the absence of an external stimulus.  Dorland's Illustrated Medical Dictionary (28th ed. 1994).

Another VA compensation examination was performed in March 2010 to determine whether the Veteran had a cognitive disorder.  This additional physician reviewed the file and examined the Veteran personally.  This physician found it significant that there was no documented evidence of the electrical event in service.  It also was noted that, for the most part, the Veteran consistently had scored within the normal range on the post-service cognitive testing.  In regard to the incident in service in which he contends he had an electrical shock, it was observed that he was able to remember being dropped on the bow of a ship, seeing the electricity in the air, finding an injured individual, drilling a hole in his head, and putting the individual in a litter to be lifted off the ship, although he doesn't remember much after that.  The evaluating psychiatrist found it difficult to understand how the Veteran is able to remember details of the incident but contends that his cognition was interrupted for the next few months.  This evaluating physician noted that the time of the Veteran's difficulty in cognition should have been at the time of the incident.  This commenting physician therefore concluded the Veteran did not have a cognitive disorder secondary to an event while on active duty.

Because there is no express mention of the claimed injury in service, such as in the Veteran's STRs, and because even he himself claims to not remember certain details of the incident beyond a certain point, all of the medical examiners that have been asked to comment on the etiology of the paresthesias in his right arm and right leg have been significantly handicapped by not having information and evidence at their disposal they considered crucial to providing the most informed opinion.  So their opinions, naturally, are only as good and credible as the histories on which they are predicated.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

At least some of the examiners, however, though admittedly not all, have not ruled out the possibility the Veteran sustained the type of injury claimed while in service, and in the manner alleged, and that he has these paresthesias in these areas of his body as a result or consequence, although the tone of even the more favorable opinions suggest this is not the only reason he has this current disability.  So at least some of these opinions confirm he has current disability and associate this current disability with that injury in service, especially the electrocution since apparently it was the most serious component of that accident in service - again, assuming it occurred as alleged.  Hence, at least "temporally", there is attribution of the current disability to that injury in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's SPRs confirm he was given the status of a Search and Rescue Swimmer in February 1986.  And in June 1986, as a member of a helicopter flight crew, he was involved in the rescue of two downed air crewmen.  He was awarded the Navy Achievement Medal for a similar rescue in April 1987 in the waters of the East China Sea.  The Board, therefore, finds that his lay statements regarding the type and extent of his experiences in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of electrical trauma alleged in service.  38 U.S.C.A. § 1154(a).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

So given that there also is the attribution - albeit if only just temporally - of the paresthesias he now experiences in his right arm and right leg to that trauma in service, his claims must be granted when all reasonable doubt concerning the matters material to this determination is resolved in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  In a case, as here, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the issue will be resolved in his favor and his claim granted.  Ashley v. Brown, 6 Vet. App. 52 (1993); Massey v. Brown, 7 Vet. App. 204 (1994). 



ORDER

The claims for service connection for paresthesias of the right arm and right leg are granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


